[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The court has examined the following:
1. The application for arbitration dated August 21, 1996, with the "Accompanying Statement."
2. Paragraph 16 of the Partnership Agreement dated June 9, 1987.
3. The Arbitrators' Award dated June 12, 1997.
4. The Application to Confirm Arbitration Award dated June 19, 1997.
5. The Memorandum of Law in Support of Plaintiffs' Motion to Confirm Arbitration Award dated July 14, 1997.
6. The respondent's Application to Vacate or, in the Alternative, to Modify Arbitrators' Award and the written arguments therein dated July 11, 1997. CT Page 7576
In addition, the court has considered the oral arguments of counsel. It is the conclusion of this court that the arbitrators responded to a general submission of the dispute submitted to them in an appropriate manner as to the conduct of the hearing, the scope of the factual material considered and the nature of the remedy proposed.
The application to confirm the Arbitration Award dated June 19, 1997, is granted.
Respondent's Application to Vacate or, in the Alternative, to Modify Arbitrators' Award is denied.
Stodolink, J.